os Case 1:20-cr-00023-DLC Document 21-1 Filed 04/03/20 Page 1 of 9

peseenys iat: RETR SY SERS On ie ed Pact,

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee eee a Lk -- -x
UNITED STATES OF AMERICA : PROTECTIVE ORDER
—_ Vv. —_
20 Cr. 23 (DLC)
JOSEPH GUAGLIARDO,
Defendant.
eee ee ss Lk —~ -x

WHEREAS the United States of America (“the
Government”) is willing to provide or make available certain
materials and/or information to the defendant that may pertain
to matters concerning the defendant's sentencing; and

WHEREAS some material that the Government may provide
or make available (i} contains sensitive information that
affects the privacy of specific, uncharged individuais,
including personally identifiable information, financial
information, or personal contact information; (41) contains
commercially sensitive information of third-parties; (iii) could
jeopardize or impede, if prematurely disclosed, an ongoing
investigation, regulatory matter, or a fair trial; and/or {iv)
was not at the time it was created intended to be public and is
not authorized to be disclosed to the public or the defendant
beyond that which is necessary for the defense of this action;

and

 
Case 1:20-cr-00023-DLC Document 21-1 Filed 04/03/20 Page 2 of 9

WHEREAS the Government is willing, under the
conditions set forth below, to produce or make available such
materials;

IT IS HEREBY agreed, by and between the United States
of America, Geoffrey S. Berman, United States Attorney, by
Eli og. Mark and Daniel C. Richenthal, Assistant United States
Attorneys, and Alona Katz, Special Assistant United States
Attorney, of counsel, and defendant JOSEPH GUAGLIARDO, by and
through his counsel, John Arlia, Esq., that:

i. Material containing or reflecting (1) personally
identifiable or financial information (including, but not
limited to, names, personal telephone numbers, home addresses,
personal email addresses, dates of birth, Social Security
numbers, bank account information, credit card information,
health information, tax information, other sensitive financial
information, and driver’s license information},

(ii) commercially sensitive information of a third-party or non-
public regulatory information, or (iii) the public disclosure of
which the Government in good faith believes could jeopardize an
ongoing investigation, regulatory or civil matter, or otherwise
prejudice the due administration of justice, may be designated

“Confidential Information,” and shall be identified in

 

 
Case 1:20-cr-00023-DLC Document 21-1 Filed 04/03/20 Page 3 of 9

transmittal correspondence, an index, or by stamping the
material.
{b) The Government may de-designate Confidential

Information, in whole or in part, at the request of the
defendant or otherwise. Public filing by the Government of
Confidential Information shall constitute de-designation with
respect to those portions of such material that are publicly-
filed, absent a contrary Order of the Court. The defendant may
object to the designation pursuant to paragraph l(a) of any
material the Government designates as Confidential Information.
Tn the event of such an objection, the Government and the
defendant shall confer in an effort to resolve the issue. To
whatever extent they fail to resolve the issue, with notice and
a copy to the Government, the defendant may file a motion for an
order removing the designation from specified material, which
motion may not include, in public form, the material subject to
dispute. The Government thereupon will have the burden of
justifying the continuation of that designation. The material
shall remain designated as Confidential Information unless and
until either (i) the Government and the defendant agree
otherwise or (ii) the Court rules to the contrary.

2. Confidential Information disclosed to the

defendant or to his counsel during the course of proceedings in

 
Case 1:20-cr-00023-DLC Document 21-1 Filed 04/03/20 Page 4 of 9

this action:

(a) Shall be used by the defendant and his
counsel only for purposes of preparing for and conducting
sentencing proceedings, other court proceedings, and/or any
appeal of this action;

(b) Shall be maintained in a safe and secure
manner solely by the defendant! and his counsel, and the
Confidential Information and the contents thereof shall not be
disclosed or otherwise shared in any form by the defendant or
nis counsel except as set forth in paragraph 2(c) below;

(c) May be disclosed by the defendant or his
counsel only to the following persons (hereinafter “Designated
Persons”):

(i) investigative, secretarial, clerical,
and paralegal student personnel, or any interpreter or
translator, employed full-time or part-time by the defendant's
counsel;

fii) independent expert witnesses,
investigators, or advisors retained by the defendant’s counsel

in connection with this action;

 

} In the event that the defendant retains a copy of the
Confidential Information, he shall store such materials at his
primary residence in a secure manner and shall not take such

 
Case 1:20-cr-00023-DLC Document 21-1 Filed 04/03/20 Page 5 of 9

{iii) potential witnesses, but only insofar
as defense counsel may show the Confidential Information toa
potential witnesses without these individuals retaining copies
of the Confidential Information; and

{iv) such other persons as hereafter may be
authorized by the Court upon motion by the defendant; and

(ad) All documents subject to this Protective
Order must be destroyed or returned to the Government’s
attorneys at such time as they are not needed in this action, at
the end of the criminal proceedings (including any appeal and
related applications for habeas corpus or any other collateral
relief), or upon Order of the Court, whichever occurs first.

3. The defendant and his counsel shall provide a
copy of this Order to Designated Persons to whom they disclose
Confidential Information pursuant to paragraph 2(c}). Prior ta
disclosure of Confidential Information to Designated Persons,
pursuant to paragraph 2(c), any such Designated Person shall
agree to be subject to the terms of this Order by signing a copy
of the consent form attached hereto and providing such copy to
the defendant’s counsel, who shall retain such copy, and shall

provide it to the Court upon request.

 

 

Materials outside of his residence or otherwise share such
materials.

 
Case 1:20-cr-00023-DLC Document 21-1 Filed 04/03/20 Page 6 of 9

4. The provisions of this Order shall not be
construed as preventing the use or disclosure of any information
in any motion, hearing, or other sentencing proceeding held in
connection with the above-referenced action or to any District
Judge or Magistrate Judge of this Court for purposes of the
above-referenced action. Confidential Information should be
redacted from any public court filings, however, or should be
filed under seal.

5, With respect to both Confidential Information and
all other information, any filings with any court shall be
governed by Rule 49.1 of the Federal Rules of Criminal
Procedure, and to the extent applicable, by the rules governing
publicly-filed documents in this district.

6. The provisions of this Order shall not terminate

at the conclusion of this criminal prosecution and the Court

 

 

 

 
Case 1:20-cr-00023-DLC Document 21-1 Filed 04/03/20 Page 7 of 9

will retain jurisdiction toenforce this Order following

termination of the case.

Dated: April 6, 2020
New York, New York

SOQ ORDERED:

dee bez

VIDENISE COTE
United Btates District Judge

 
 

 

 

 

 

1:20-cr-00023-DLC Document 21-1 Filed 04/03/20 Page

onaent to Entry of Protective Order

 

fi

qe John Aria, Bsq., have read and reviewed tho propoved
in the cage ohatnited States v.

Fide thea gntey

Meda, with

     

Psptecthive Gerdes (the “Ordes™}
‘ te, 23 tDRCy, arel T

BcFony glient, Jose

p bo ies

      
  
 

Hostpa Guagilarda, a
of the Order on bgt
whom i hava dlacniil

    
 
   
 
  

 
Case 1:20-cr-00023-DLC Document 21-1 Filed 04/03/20 Page 9 of 9

Designated Person’s Consent to Protective Order

IT am an individual meeting the definition of Designated
Persons as described in paragraph 2(c) of the Protective Order
in United States v. Joseph Guagliardo, 20 Cr. 23 (DLC). I agree
to abide by the terms of the Protective Order and to provide a
copy of this signature page to defense counsel.

Name (printed):
Organization:
Date:

Signature:

 

 

 

 

 
